DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-13 are pending and presented for examination.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis in the specification for the formulation having a viscosity of between 2850 and 3570 Centistokes at standard temperature and pressure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 8-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 recite the limitation "said multifunctional crosslinking agent resin".  There is insufficient antecedent basis for this limitation in the claim. Claims 8-10 depend from claims 6 and 7, and claim 6 recites the inclusion of a multifunctional crosslinking agent. However, there is no initial recitation of a “multifunctional crosslinking agent resin”, and it is unclear if the reference to “said multifunctional crosslinking agent resin” is intended to refer to the “multifunctional crosslinking agent” or some other not earlier defined component. Therefore, claims 8-10 are indefinite. For examination purposes, “said multifunctional crosslinking agent resin” has been interpreted as “said multifunctional crosslinking agent”.
Claim 13 recites the limitation "the aforementioned additives".  There is insufficient antecedent basis for this limitation in the claim. There is only antecedent basis for additives in claim 12. However, claim 13 depends from claim 7. Therefore, claim 13 is indefinite. For examination purposes, claim 13 has been interpreted as depending from claim 12 for which there is antecedent basis for “the aforementioned additives”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liddell et al. (U.S. Pat. No. 9884460) in view of Baumgart et al. (U.S. PGPUB No. 2004/0132843).

I.	Regarding claims 1, 2 and 5, Liddell teaches a process comprising: applying an uncured layer of a formulation on a sanded cured body filler on a vehicle body as a sealing coating for sealing micropores in the sanded repair (abstract and column 1, lines 1-49). Liddell further teaches applying an overlayer of a primer or paint over the sealing coating (column 1, lines 41-43). Liddell teaches the use of a formulation comprising: a solvent; a polymer; and a particulate filler (column 1, lines 38-41). Liddell fails to teach the use of a UV curable formulation comprising a polyester resin, a crosslinking agent, a solvent and particulate filler and then exposing for 30 seconds to 1 minute the uncured layer to actinic radiation for curing to form the sealing coating.
	However, Baumgart teaches a UV curable formulation for sealing microporous surfaces (abstract) comprising: a curable resin, such as a polyester resin (0063); a crosslinking agent (0123 and 0127); a solvent (0129) and a particulate filler (0105) and exposing the formulation to UV irradiation from a lamp (0183) for a time range from 1 minute to 2 hours (0186-0187, and note that overlapping ranges are prima facie evidence of obviousness). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liddell’s process by substituting Baumgart’s formulation for Liddell’s formulation and exposing the applied formulation to UV radiation for curing to provide a sealing coating. One would have been motivated to make this modification as Baumgart teaches their composition form smooth surfaces free of orange peel effect with good overcoatability (0023).
	
II.	Regarding claim 4, Liddell in view of Baumgart teach all the limitations of claim 1, but fail to teach the formulation having a viscosity of between 2850 and 3570 Centistokes. However, the viscosity of a formulation is a result-effective variable as adjusting the viscosity will alter how the formulation can be applied and how well it will infiltrate the pores of the sanded filler. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range for viscosity through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

3.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liddell in view of Baumgart as applied to claim 1 above, and further in view of Larson (U.S. PGPUB No. 2016/0008848).

	Regarding claim 3, Liddell in view of Baumgart teach all the limitations of claim 1 (see above), but fail to teach the radiation being provided from a UV LED. However, Larson teaches that UV LEDs (0041) can be used for UV curing of a repaired vehicle body part (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute a UV LED for curing in place of the UV lamp disclosed by Liddell in view of Baumgart. One would have been motivated to make this modification as one having ordinary skill could have made this substitution with a reasonable expectation of success (note that Larson teaches that lamps and LEDs are interchangeable for curing UV curable coatings, see 0041), and the predictable result of providing a cured repaired vehicle part.

4.	Claim(s) 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu (CN-102153899, of which reference is made to the provided English translation).

Initially, it is noted that the recitation of the intended use of the claimed invention (as a surface imperfection sealing formulation) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Gu teaches a composition including essentially identical components and Gu’s composition is inherently capable of use as a surface imperfection sealing formulation.
Regarding claims 6-13, Gu teaches a composition comprising: a polyester resin as a dispersant (page 4) and note that in the Embodiment 12 (page 9) Disparlon AQ330 (a polyester resin) is included; an aliphatic urethane acrylate resin (Embodiment 12, page 9 and page 3); ethanol as a solvent (Embodiment 12, page 9 and page 3); Hydrolan 3580, which is a particulate colorant/filler (Embodiment 12, page 9 and page 4), and Gu teaches the particulate filler may also include calcium carbonate (page 4); IRGACURE 500 as a photoinitiator (Embodiment 12, page 9 and page 3). Gu additionally teaches that a diacrylate may be used as a crosslinking agent (page 5) in an amount of 0-20 wt% (page 5) and that a flow agent additive can be included (page 4) in an amount of 0.5-10 wt% (page 4 and note that overlapping ranges are prima facie evidence of obviousness). 
Gu fails to teach the composition has a viscosity of between 2600 and 3000 centipoise. However, Gu makes clear that viscosity is a result-effective variable that determines applicability to certain types of application processes (page 3). Furthermore, Gu makes clear that the viscosity can be easily adjusted by adjusting the amount of water/solvent in the formulation (page 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range for viscosity through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

Conclusion
	Claims 1-13 are pending.
	Claims 1-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
July 29, 2022Primary Examiner, Art Unit 1717